Citation Nr: 1435345	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for a low/mid back disability.

3.  Evaluation of osteoarthritis of the left (dominant) shoulder, currently rated 20 percent disabling. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in which the RO granted service connection and assigned a 0 percent (noncompensable) rating for osteoarthritis of the left shoulder, effective July 23, 2008; and denied service connection for right knee and low/mid back disabilities.  The Veteran appealed the initial disability rating assigned for the left shoulder and the denial of service connection for right knee and low/mid back disabilities.

In May 2010, the RO increased the evaluation of the left shoulder disability from 0 to 10 percent disabling, effective March 29, 2010.  

In July 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  

In January 2012, the Board denied the Veteran's claims for service connection and remanded the Veteran's claim for an increased evaluation of the left shoulder disability for additional development.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the July 2010 hearing to the extent that it denied the Veteran's claims for service connection for a right knee disability and a mid/low back disability.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   


Additionally, the Veteran's claim for an increased evaluation for his left shoulder disability has also been returned to the Board.  The RO/AMC has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2012, the RO issued a supplemental statement of the case (SSOC) and rating decision, wherein the Veteran's evaluation for osteoarthritis of the left (dominant) shoulder was increased to 20 percent disabling, effective July 23, 2008.  As the Veteran is presumed to seek the maximum available benefit, this issue remains on appeal and has been recharacterized accordingly.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the VA medical records considered by the RO in the aforementioned SSOC and rating decision, are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The Board notes that the Veteran was previously represented by Disabled American Veterans (DAV), and that he revoked power of attorney in August 2009.  He indicated that he would "now assume my own POA."  The Board interprets this statement to mean that the Veteran wished to be self-represented.  In his February 2010 substantive appeal, the Veteran similarly stated, "I am my own P.O.A. at this time."  He also indicated that he was appointing A.G. Friedman, NSO of Allied Veterans Org. as his designated third party.  He enclosed a VA Form 21-0845 authorizing VA to disclose personal information to a third party, Alvin G. Friedman, NSO for Allied veterans Organization.  It is noted that Mr. Friedman is not currently an accredited representative nor is Allied Veterans Org a recognized Veterans Service Organization.  Consequently, the Board will consider the Veteran to be self-represented.



FINDINGS OF FACT

1.  Any current knee disability did not result from a disease or injury that occurred in service. 

2.  Degenerative lumbar spondylosis with degenerative disc disease did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to service.

3.  Osteoarthritis of the left (dominant) shoulder most closely approximates limitation of motion at shoulder level.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Degenerative lumbar spondylosis with degenerative disc disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a disability rating in excess of 20 percent for osteoarthritis of the left (dominant) shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction (AOJ) issued the Veteran a notice letter in July 2008.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating for his left shoulder is downstream from a claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded a VA examination responsive to the claim for an increased rating.   The examination reports contain all the findings needed to rate the Veteran's service-connected osteoarthritis of left shoulder, including history and clinical evaluation.  The Veteran was also afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons indicated below, these examinations were adequate to decide the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Knee Disability

The Veteran asserts that he has a current right knee disability as a result of an injury he sustained during a motor vehicle accident (MVA) in service.

The Veteran's STRs reflect that the Veteran was involved in a MVA in September 1987.  An October 2, 1987 record notes the Veteran's complaints of right knee pain for two days.  On examination, there was tenderness along the medial joint line and pain with abduction of the right lower extremity.  There was decreased flexion and positive anterior drawer sign.  Slight increase in laxity was questioned.  The assessment was right knee medical collateral ligament (MCL) sprain.  Two days later, it was noted that the Veteran was ambulating and had full range of motion; the assessment was multiple contusions.  An October 5, 1987 orthopedic consultation note reflects that the Veteran had a grade 1 MCL sprain of the right knee.  He received crutches and a sleeve.  He was instructed to ice his knee.  There are no follow-up treatment records pertaining to the right knee during service.  A January 1989 Report of Medical Examination conducted prior to discharge reflects that the Veteran's lower extremities were normal.

The Veteran filed his original claim for VA benefits, to include service connection for right knee disability, in July 2008.  

The report of a December 2008 VA examination reflects the Veteran's complaints of right knee pain with severe flare-ups occurring weekly.  He denied giving way or instability of the right knee.  On physical examination, there were clicks or snaps, but no crepitation, grinding, instability, or patellar or meniscus abnormality.  Range of motion of the right knee was from 0 degrees of extension to 140 degrees of flexion (i.e., normal) and there was no objective evidence of pain on motion.  X-rays of the right knee were unremarkable.  The examiner opined that there was insufficient clinical and laboratory evidence to warrant any current disorder  or residuals of the right knee joint strain, noting that the examination and X-rays were normal.  As the December 2008 VA examiner explained the reasons for his conclusion of a lack of any current disorder or residuals of the in-service right knee strain based on an accurate characterization of the evidence of record, this conclusion was entitled to substantial probative weight and the examination and opinion are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Veteran's VA outpatient treatment records dated from June 2008 to May 2010 are unremarkable for right knee disability.

The Veteran's claim must be denied in this case because he did not prove the existence of a disability that has resulted from a disease or injury that occurred in service.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-1361 (Fed. Cir. 2001) ("the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty").   Although the Veteran sustained a right knee MCL sprain in the 1987 MVA, the evidence does not reflect that he has current right knee disability related to the in-service right knee injury and strain.  In this regard, the Board notes that the January 1989 examination report prior to separation indicated that the Veteran's lower extremities were normal.  During the December 2008 VA examination, the Veteran complained of right knee pain; however, the examination findings were generally normal.  While there were some clicks or snaps, there was no crepitus, grinding, instability, or other abnormality.  The X-rays of the right knee were unremarkable and range of motion was normal without evidence of pain.  Furthermore, the examiner opined that there was no evidence of a disability or residuals resulting from the 1987 injury.  These examination findings and opinion of no disability or residuals from the 1987 injury reflect that there is no current right knee disability due to the in-service right knee injury and strain. 

The Board has considered the Veteran's statements and notes that he is competent to testify to the symptoms of right knee pain that he noted during the December 2008 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the question whether current right knee symptoms constitute disability related to in-service right knee disease or injury is a question as to a medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent and credible, the December 2008 VA examiner's opinion that there was no underlying right knee disease or injury outweigh the more general and conclusory statements of the Veteran indicating that he has current right knee disability related to his in-service right knee injury from the MVA.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).

Low/Mid Back Disability

The Veteran asserts that his current low/mid back disability was caused by a football injury he sustained during service in March 1987, which was aggravated by the September 1987 MVA (transcript, pg. 4).

The Veteran's STRs reflect that he was "hit from back" and injured his neck while playing football in March 1987.  He had guarded range of motion and the assessment was neck sprain, left posterior aspect.  An August 1987 periodic examination report reflects that the Veteran's spine was normal.  Following a MVA, an October 1987 record notes that the Veteran complained of left shoulder pain, right 6th costochondral-sternum separation, right knee pain, and right ankle pain.  Follow-up records dated later that month show treatment for right ankle injury, but no complaints or treatment for back injury.  The January 1989 Report of Medical Examination conducted prior to discharge reflects that the Veteran's spine was normal; however, on the summary of defects and diagnoses, the physician listed "chronic back pain - not disabling".  

The Veteran filed his original claim for VA benefits, to include service connection for low/mid back disability, in July 2008.  He asserted that his back disability resulted from the 1987 MVA.  He stated that his chest broke the steering wheel and his helmet and head smashed the window.  He said that the jeep fell on top of him and crushed him after he fell out and rolled over on his back.  

VA outpatient treatment records reflects that the Veteran complained of back pain in July 2008 and November 2008.  

The report of the December 2008 VA examination reflects the Veteran's complaints of low back pain, fatigue, decreased range of motion, stiffness, weakness, and spasms.  Magnetic resonance imaging (MRI) showed lumbar spondylosis (i.e., arthritis) and hemangioma of the L4 vertebral body.  X-rays of the lumbar spine showed mild disc space narrowing at the L5-S1 level.  The examiner diagnosed "resolved paralumbar myostrain secondary to the MVA in 1987" and "early arthritic changes of the lumbar spine."  The examiner opined that the "early arthritic change can affect [the Veteran] from repetitive lifting activities at work."  

A January 2009 VA outpatient treatment record notes the Veteran's complaints of increased low back pain following a December 2008 MVA.

The report of the March 2010 VA examination notes that the Veteran injured his neck and back while playing football in March 1987 and that he had a MVA in 1987; that the Veteran reporting having back pain since the 1987 MVA; and that he did not get any treatment for his back from 1989 to 1998.  In 1998, the Veteran was in a MVA and was treated for back injury for 6 weeks.  In 2000, he was involved in another MVA and received no treatment.  In 2008, he said he reinjured his back in another MVA and was treated for 4 months.  The diagnosis was degenerative spondylosis of the lumbar spine superimposed on multiple level degenerative disc disease and bulging with disc space narrowing at the L5-S1 level.  The examiner reviewed the Veteran's medical history and opined that the Veteran's nonservice-connected back injuries were more consistent with the Veteran's current back condition and diagnostic studies.  The examiner opined that the Veteran's current low back condition was "less likely as not" caused by or related to injuries sustained during active military service.  

In weighing the Veteran's statements, treatment records, and VA examinations of record, the Board concludes that the preponderance of the evidence is against service connection for low/mid back disability.

First, although "chronic back pain" was noted during service in January 1989, no back disease was diagnosed and no injury was identified in service.  The first documented evidence of a back disability is the December 2008 VA examination - over 19 years after discharge from service.  Such a long interval of time between service separation and the earliest documentation of the disease is a factor weighing against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, this evidence reflects that arthritis did not manifest within the one year presumptive period.

Furthermore, the Board finds that the most probative evidence as to whether the current back disability is related to service is the opinion of the March 2010 VA examiner, who opined that the Veteran's current back disability was more likely related to injuries he sustained following service, noting that the Veteran's STRs were devoid of any injury to the back that was not acute and transient in nature.  As the March 2010 VA examiner comprehensively reviewed the Veteran's STRs, considered the Veteran's assertions, examined the Veteran, and explained his conclusion based on an accurate characterization of the evidence, his opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. 120, 124-25.

The Board notes that the December 2008 VA examiner, a PA-C, indicated that the Veteran had a resolved paralumbar myostrain secondary to the in-service MVA.  The Board does not rest its decision on this conclusion, however, because the examiner did not explain the reason for this conclusion, although it was implicitly based on the examination findings.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Veteran argued that the December 2008 examination was insufficient because performed by a PA-C.  The Board notes in response that the mere fact that a PA-C performed the examination does not render it inadequate, and the examination was also signed by a physician.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  Cf. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ('Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion").  See also Cox, 20 Vet. App. at 568-569 (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient). 

In the instant case, injuries and symptomatology related to the low/mid back are capable of lay observation.  Thus, the Veteran's statements regarding such injuries and symptomatology constitute competent evidence.  However, competence and credibility are different matters.  In considering the lay and medical history as reported above, the Board notes that the Veteran's statements regarding his injuries and symptomatology are not supported by the record.  There is a discrepancy between his STRs and his later reports.  Contrary to his later assertions, his actual STRs reflect that he was hit from the back while playing football in 1987, but the only injury noted was to his neck.  The Veteran has pointed out that the March 2010 VA examination report notes that he injured his neck and back while playing football in 1987, but the STR did not note any back pain or objective findings relating to the mid or low back.  

Furthermore, the August 1987 and January 1989 examination reports reflect that his spine was normal.  As regards the 1987 MVA, his actual STRs do not document any back pain or disability resulting from this accident.  The Board points out that the Veteran had numerous complaints resulting from this accident involving his ribs, right knee, left shoulder, and right ankle.  He was treated extensively for a right ankle sprain, but there was no mention of any back problems.  This silence while otherwise speaking, i.e., the identification by the Veteran and treating physicians of other symptoms without reference to any back symptoms, constitutes negative evidence because it would be expected that a patient would complain of and a physician would treat any symptoms that existed at that time.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (suggesting that the Board may consider failure of a fact to be recorded in a medical record to be substantive negative evidence where the missing fact would ordinarily be recorded).  Thus, the contemporaneous medical records indicating a lack of back complaints and symptoms are more probative on these issues than the Veteran's recollections of his injuries many years later and during the course an appeal of the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Hence, the Board finds that the Veteran's statements regarding his back symptoms in and since service are not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for low/mid back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F. 3d at 1289.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Osteoarthritis of the left (dominant) shoulder is rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2013). 

In this case, documents of record establish that the Veteran is left handed; the Veteran reported that his dominant hand is his left hand at the December 2008 VA examination.  See 38 C.F.R. § 4.69 (2013).

After a review of the lay and medical evidence, the Board finds that the Veteran's disability picture more nearly approximates his current 20 percent disability rating.  The evidence shows that, throughout the rating period on appeal, the Veteran does not have limitation of motion of the arm to midway between the side and shoulder level.  According to the March 2010 VA examination report, the Veteran had range of motion to at least 160 degrees flexion, 150 degrees abduction, external rotation to 30 degrees, and internal rotation to 90 degrees.  The VA examiner noted that the Veteran did not have difficulty with his shoulder below shoulder level.  Despite the Veteran's report of pain, there was no pain on motion.  At the prior, December 2008 VA examination, the Veteran had full range of motion in all directions despite complaints of pain and stiffness.  There was tenderness of acromioclavicular joint, but he had adequate muscle strength.  Furthermore, the available VA treatment records for the period on appeal do not show any treatment for the left shoulder. 

The evidence also shows that, throughout the rating period on appeal, the Veteran did not have ankylosis of the scapulohumeral articulation or dislocation of the left shoulder.  Further, the evidence does not show nonunion, fibrous union, or loss of the head of the humerus.  The Board acknowledges that the Veteran has a Hill-Sachs lesion of the humeral head.  However, the March 2010 VA examiner, in the February 2012 addendum report, stated that this was not technically a malunion, fibrous union, or nonunion, but it could be classified as a malunion under a loose interpretation of deformity; the VA examiner stated that this was nonetheless best described as a mild deformity.  The VA examiner also noted that there was no recurrent dislocation or subluxation of the left shoulder, and the Veteran's guarding, if any, was due to pain and not instability.  As such, the Board is precluded from assigning a disability rating in excess of 20 percent for osteoarthritis of the left shoulder under Diagnostic Codes 5200, 5202, or 5203.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202   (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion, does not by itself warrant a higher rating under the diagnostic codes providing ratings for limitation of motion.  The March 2010 VA examiner noted that joint function on the left was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, or incoordination, despite complaints of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's osteoarthritis of the left shoulder is fully contemplated by the applicable rating criteria.  As shown above, the Veteran's symptoms including pain, stiffness, and limitation of motion are contemplated by the criteria applicable to the shoulder and the regulations relating to function loss and the joints, 38 C.F.R. §§ 4.40, 4.45.  In any event, the Veteran does not contend and the evidence does not reflect that the osteoarthritis of the left shoulder has caused marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that he is entitled to an increased disability evaluation for his osteoarthritis of the left shoulder, but he did not indicate that this disability, standing alone, interfered with his ability to work.  Therefore, referral for consideration of extraschedular ratings for the Veteran's osteoarthritis of the left shoulder is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 30 percent rating at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 20 percent for left shoulder arthritis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.
 

ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for low/mid back disability is denied.

An evaluation in excess of 20 percent for osteoarthritis of the left (dominant) shoulder is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


